DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 3-22 have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the inner surface” in lines 14, 18.  There is reference to two inner surfaces in preceding lines, one for the housing and one for the band.  It is not understood which one is being referred to here.  
Claims 4-22 recite or encompass this limitations and are rejected for same reasons as above.  
Claim 4 recites “the outer surface” in lines 1-2.  There is reference to two outer surfaces in parent claim, one for the housing, and one for the band.  It is not understood which one is being referred to here.  
Claim 5 recites “first receptacle and second receptacle along the outer surface”  There is lack of antecedent basis to this.  Parent claims only recites the receptacles being proximate to the outer surface.  There is also confusion regarding the placement of the receptacles with regard to which surface.  For e.g. in Fig 2, applicant shows the receptacles is not along the bottom surface (outer).  Examiner suggests clarifying directions and positions with respect to each other or a general coordinate axis. 
Claim 18 has limitation similar to claim 5 and is rejected for same reasons as above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 3, 11 rejected under 35 U.S.C. 102 (a) (1) and 102 (a) (2) as being anticipated by Trahern [US 20180103733 A1].
As per claim 3, Trahern teaches a wearable device (Trahern Figs 2-3) comprising: 
a housing (Trahern Fig 2, reproduced below),

    PNG
    media_image1.png
    372
    809
    media_image1.png
    Greyscale


 comprising:
an outer surface and an inner surface (Identified in Fig 2 above);
a first receptacle (Trahern Fig 2 item 44) proximate to a first end of the first outer surface (Identified in Fig 2 above), a second receptacle (Trahern Fig 2 item 44) proximate to a second end of the first outer surface (Identified in Fig 2 above), 
wherein the first receptacle has a first opening with a first distance and a first interior space with a second distance, wherein the first distance is less than the second distance; wherein the second receptacle has a second opening with a third distance and a second interior space with a fourth distance, wherein the third distance is less than the fourth distance (These limitations are identified in partial view of Fig 2 enlarged and reproduced below.  Note, the distances first and second are less that the second and fourth respectively for snap fastening an enlarged head); 


    PNG
    media_image2.png
    537
    1098
    media_image2.png
    Greyscale

and a band (Trahern Fig 3, band 10 coupled to the crown of Fig 2) comprising: 
a first member having a first end, a second end (Trahern Fig 3, ends 14), an outer surface (Trahern Fig 3, Surface of band facing away from crown, in Fig 3 downward), and an inner surface (Trahern Fig 3, Surface of band facing toward crown, in Fig 3 surface contacting crown inwards);
a first protrusion extending from the inner surface at a first location on the first member (Trahern Fig 3 items 30/32), wherein the first protrusion has a first tip with a fifth distance that is greater than the first distance (Trahern Fig 3, width of the enlarged head 32 inherently greater than first distance for snap fastening); and
a second protrusion extending from the inner surface at a second location on the first member (Trahern Fig 3 items 26/28), wherein the second protrusion has a second tip with a sixth distance that is greater than the third distance (Trahern Fig 3, width of the enlarged head 28 inherently greater than first distance for snap fastening).
As per claim 11, Trahern further teaches wherein at least a portion of the first member that is between the first location and the second location comprises one or more of a transparent material or one or more holes (Trahern Fig 3, recess 49, aperture 74 correspond to holes).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 6-10 rejected under 35 U.S.C. 103 as being unpatentable over Trahern [US 20180103733 A1].
As per claims 6-9, Trahern teaches claim 3 as discussed above.  Trahern does not expressly teach wherein: the first protrusion and the second protrusion comprise an elastomeric material; the fifth distance is at least 15% greater than the first distance; and the sixth distance is at least 15% greater than the third distance, or wherein: at least a portion of the first tip is compressed by the first receptacle after insertion of the first tip into the first receptacle; and at least a portion of the second tip is compressed by the second receptacle after insertion of the second tip into the second receptacle, or wherein: the first protrusion and the second protrusion comprise an elastomeric material; the fifth distance is greater than the second distance; and the sixth distance is at greater than the fourth distance. or  wherein the first protrusion and the second protrusion comprise an elastomeric material having a hardness as measured using a durometer with a Shore A reading of between 70 and 90 or wherein the first member, of elastomeric material.
That is, these claims are only directed to providing appropriate dimensions and elasticity to the material being used.  This would have bene an obvious design choice.  The choice of material would have been on that is at least slightly elastomeric such that the enlarged heads 32 can squeeze through the fastening channel and regain shape once it reaches the enlarged side.  If it is a rigid material the fasting would be inconvenient or even impossible.  Hence it would be obvious to construct with elastic materials.  Further the dimensions can be changed according to design needs, for e.g. to fit different sized hands, or utilize different sized snap lateeners available.
As per claim 10, it has limitation similar to claim 6 and is rejected for same reasons.  Johnson in view of Trahern further teaches a unitary piece (Trahern Fig 3 unitary piece of band).

Claims 13-14, 16-17, 19-21 rejected under 35 U.S.C. 103 as being unpatentable over Johnson [US 10691072 B1] in view of Trahern [US 20180103733 A1].
As per claim 14, Johnson teaches a device comprising: 
a housing, comprising: an outer surface and a second an inner surface (Johnson Fig 4 item 102, upper side is outer and inner side is lower); 
a sensor window in the inner surface (Johnson Fig 4 items 122, 124); and a first receptacle proximate to a first end of the first outer surface (Johnson Fig 1 channels 114), and
a band comprising a first member having a first end, a second end, an outer surface, and an inner surface (Johnson Fig 4 item 110).
Johnson does not expressly teach wherein the first receptacle has a first opening with a first distance and a first interior space with a second distance, wherein the first distance is less than the second distance; and a first protrusion extending from the inner surface at a first location on the first member, wherein the first protrusion has a first portion with a third distance that is greater than the first distance.
Trahern teaches wherein the first receptacle has a first opening with a first distance and a first interior space with a second distance, wherein the first distance is less than the second distance and a first protrusion extending from the inner surface at a first location on the first member, wherein the first protrusion has a first portion with a third distance that is greater than the first distance (These limitations are identified in partial view of Fig 2 enlarged and reproduced below.  Note, the distances first and second are less that the second and fourth respectively for snap fastening an enlarged head).


    PNG
    media_image2.png
    537
    1098
    media_image2.png
    Greyscale

Instant claim 14, is directed to a different way of coupling the band to the receptacle than that taught in Johnson.  However, Trahern cures this deficiency by disclosing snap fastening a band to a crown, as shown in Fig 2.  Before the effective filing date of the claimed invention it would have been obvious to person of ordinary skill in the art to modify the apparatus in Johnson by integrating this type of fastening as in Trahern.   This modification is only directed to “Simple substitution of one known element for another to obtain predictable results”, as described in MPEP 2413.I.B.  In the instant case, the fastening effectively and securely releasably snap the crown 34 in place upon band 10 (See Trahern ¶0018).  Hence the simple substitution of fastening as in Trahern achieves predictable result of effective and secure coupling a housing to a band. 
As per claim 13 (claim 1 and 13 together),  has limitations similar to claim 14 and is rejected for same reasons as above.  Johnson in view of Trahern further teaches a second receptacle (Trahern Fig 2 item 44) proximate to a second end of the first outer surface (Identified in Fig 2 above), wherein the second receptacle has a second opening with a third distance and a second interior space with a fourth distance, wherein the third distance is less than the fourth distance (These limitations are identified in partial view of Fig 2 enlarged and reproduced below.  Note, the distances first and second are less that the second and fourth respectively for snap fastening an enlarged head); a second protrusion extending from the inner surface at a second location on the first member (Trahern Fig 3 items 26/28), wherein the second protrusion has a second tip with a sixth distance that is greater than the third distance (Trahern Fig 3, width of the enlarged head 28 inherently greater than first distance for snap fastening) and  
the housing further comprising: a sensor window aperture in the inner surface; a sensor window affixed to the inner surface at the sensor window aperture; and a sensor having a field of view that passes through the sensor window (Johnson Fig 3 items 122, 124 require some kind of cavity that corresponds to the aperture and the FOV is implied for sensing).
As per claims 16, 21, it has limitations similar to claim 13 and is rejected for same reason as above.  
As per claim 17, Johnson in view of Trahern does not expressly state that the first /second protrusion comprise an elastomeric material.  However, this would have bene an obvious design choice.  The choice of material would have been on that is at least slightly elastomeric such that the enlarged heads 32 can squeeze through the fastening channel and regain shape once it reaches the enlarged side.  If it is a rigid material the fasting would be inconvenient or even impossible.  Hence it would be obvious to construct with elastic materials.
As per claim 19, Johnson in view of Trahern further teaches wherein at least a portion of the first member that is between the first location and the second location comprises one or more of a transparent material or one or more holes (Trahern Fig 3, recess 49, aperture 74 correspond to holes).
As per claim 20, it has limitation similar to claim 17 and is rejected for same reasons.  Johnson in view of Trahern further teaches a unitary piece (Trahern Fig 3 unitary piece of band).
Status of claims 12, 15, 22
Claims 12, 15, 22 only have 112 (b) rejections in view of their dependency to claims 3, 14, 21.  The references noted in PTO 892 are considered relevant to the applicant but has to been applied because the examiner does not find them anticipating the claims nor find it obvious to combine.  These claims contain allowable subject matter and would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and all pending 112 rejections are overcome.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/           Primary Examiner, Art Unit 3793